IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KENDRICK MICHAEL                        NOT FINAL UNTIL TIME EXPIRES TO
JACKSON,                                FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D15-0351
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Kendrick Michael Jackson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.